DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of 16/500906, now US Patent 11,394,035, filed 10/4/2019.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 8, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Komatsu et al (WO 2015/145690).
Komatsu et al disclose a reusable air battery comprising a stack structure 54 which includes an anode 54a and cathode 54b, and sludge removing means 12 for removing sludge regenerated in the cell portion when the battery is discharged, which comprises a sludge removing means equivalent to the instant second access port (abstract, claims 1-3). 
	With respect to the first access port, which allows placement of the electrode, the reference teaches that there is access to the stack structure to remove the negative electrode (or either electrode; instant claim 12) as needed, which would inherently require and access point (port, door, etc.) to allow one to remove/ replace the electrode, thus meeting the limitations of the instant claims 1 and 2 (negative electrode, thus anode material; one of skill in the art would readily understand that the anode/ negative electrode material would be oxidized in a metal air battery during the oxidation-reduction process).
The fuel cell further comprises an air inlet as part of the air flow path 55and electrolyte in contact with the negative electrode E, but the electrolyte does circulate through the battery chamber during sludge removal, and comprises a filter 12a and a pump 12c ([0014]; instant claim 3, 8, 10). The metal electrode (negative electrode comprises magnesium or aluminum, which would include alloys ([0014]; instant claim 4, 7). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al (WO 2015/145690) in view of Nitta (2015/0111115).
Komatsu et al disclose a reusable air battery comprising a stack structure 54 which includes an anode 54a and cathode 54b, and sludge removing means 12 for removing sludge regenerated in the cell portion when the battery is discharged, which comprises a sludge removing means equivalent to the instant second access port (abstract, claims 1-3). The reference teaches that the negative electrode comprises a metal, and suggests aluminum and magnesium.
	However, as taught by Nitta, it is well known in the art for metal electrode of metal-air batteries to include iron and zinc as main components with aluminum and calcium as additional components, with iron being most preferred ([0049], [0065], claim 5; instant claims 5 and 6). 
The reference further teaches that CO2 and removed via an absobrant and be expended along with anode material ([0015]).

    PNG
    media_image1.png
    193
    351
    media_image1.png
    Greyscale

That absorbant can be considered as a filter material, and includes calcium hydroxide as required by the instant claim 9:

    PNG
    media_image2.png
    131
    356
    media_image2.png
    Greyscale


Given the teachings of the references, it would have been obvious to one of ordinary skill in the art to prepare the device of Komatsu et al, choosing as the filter material or anode metal, that taught by Nitta as known and in the case f the anode material, equivalent to those suggested. The resultant device and materials would also meet the limitations of the instant claims.
	 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al in view of Graf et al (4,448,858).
Komatsu et al disclose a reusable air battery comprising a stack structure 54 which includes an anode 54a and cathode 54b, and sludge removing means 12 for removing sludge regenerated in the cell portion when the battery is discharged, which comprises a sludge removing means equivalent to the instant second access port (abstract, claims 1-3). The reference teaches that the negative electrode comprises a metal, and suggests aluminum and magnesium.
	However, as taught by Graf et al, the air inlet maybe coupled to a CO2 scrubber, to remove CO2 from the air prior to entering the battery cell :

    PNG
    media_image3.png
    78
    249
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    90
    251
    media_image4.png
    Greyscale


Therefore, it is well known in the art to purifiy the air prior to entering the air inlet and cells.
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art to prepare the device of Komatsu et al, choosing to include a CO2 scrubber as taught by Graf et al as known and advantageous in the art. The resultant device and materials would also meet the limitations of the instant claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, and 12 of U.S. Patent No. 11,394,035. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims as filed are identical to those originally filed in the parent application, now US Patent 11,394,035. Claim 10 was cancelled and its limitations incorporated into claim 1 with additional limitations from the specification to move the application to allowance. Therefore, the claims of the parent, identical to those now pending in instant invention, were amended and narrowed to receive a patent. Therefore, the invention of the instant claims 1-12 are obvious over the ‘035 patent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722